Garside, J.
The court holds that this motion was properly granted and the original decision is adhered to. In holding that the case should be transferred from the commercial calendar to the tort calendar the court follows the decision and the reasoning contained therein in the case entitled Matter of Lyons v. Burtis (157 Misc. 325, Supreme Court, Kings County, Special Term, Part I). In an able opinion Mr. Justice Steinbrink denied a motion to transfer a similar case in the Supreme Court from the tort calendar to the commercial calendar. (See, also, Gilbert v. Great Atlantic & Pacific Tea Co., 151 Misc. 45.) In the absence of a decision by an appellate court interpreting the Municipal Court rule this court is of the opinion that the decisions construing the Supreme Court rule should be followed. Leave to appeal granted.